     Case 2:20-cv-05817-FMO-DFM Document 14 Filed 09/21/20 Page 1 of 3 Page ID #:44



1

2

3

4

5

6

7                                        UNITED STATES DISTRICT COURT
8                                   CENTRAL DISTRICT OF CALIFORNIA
9

10    JAMES SHAYLER,                               )    Case No. CV 20-5817 FMO (DFMx)
                                                   )
11                          Plaintiff,             )
                                                   )
12                  v.                             )    ORDER DISMISSING ACTION WITHOUT
                                                   )    PREJUDICE
13    D.S.R. PARTNERS, LLC,                        )
                                                   )
14                                                 )
                                                   )
15                          Defendant.             )
                                                   )
16

17           On July 16, 2020, the court issued its Standing Order Re: ADA Accessibility Cases (see
18    Dkt. 9, Court’s Order of July 16, 2020), which ordered plaintiff to file a request for entry of default
19    no later than seven calendar days after defendant failed to respond to the complaint within the
20    time provided by the Federal Rules of Civil Procedure. (Id. at 2). The court admonished plaintiff
21    that “failure to seek entry of default within seven (7) days after the deadline to file a response to
22    the complaint shall result in the dismissal of the action and/or the defendant against whom entry
23    of default should have been sought.” (Id.) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co.,
24    370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962)).
25           Here, defendant was served with the summons and complaint on August 10, 2020, by
26    substituted service. (See Dkt. 11, Proof of Service). Accordingly, defendant’s responsive pleading
27    to the Complaint was due no later than August 31, 2020. Fed. R. Civ. P. 12(a). Defendant did not
28    answer the Complaint by this date, nor did the parties file a stipulation granting defendant
     Case 2:20-cv-05817-FMO-DFM Document 14 Filed 09/21/20 Page 2 of 3 Page ID #:45



1     additional time to respond to the complaint. (See, generally, Dkt.). Plaintiff was thus required to
2     file a Request for Entry of Default by September 8, 2020, (see Dkt. 9, Court’s Order of July 16,
3     2020, at 2), but no such request has been filed as of the date of this Order. (See, generally, Dkt.).
4             A district court may dismiss an action for failure to prosecute or to comply with court orders.
5     Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
6     to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
7     calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
8     action for failure to comply with any court order). Dismissal, however, is a severe penalty and
9     should be imposed only after consideration of the relevant factors in favor of and against this
10    extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
11    These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
12    need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
13    of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
14    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
15    Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
16    a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
17    comply.”). “Although it is preferred, it is not required that the district court make explicit findings
18    in order to show that it has considered these factors and [the Ninth Circuit] may review the record
19    independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
20    1261.
21            Having considered the Pagtalunan factors, the court is persuaded that this action should
22    be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
23    file a request for entry of default hinders the court’s ability to move this case toward disposition and
24    indicates that plaintiff does not intend to litigate this action.           In other words, plaintiff’s
25    “noncompliance has caused [this] action to come to a complete halt, thereby allowing [him] to
26    control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990
27    (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file
28    a request for entry of default would result in a dismissal of the action for lack of prosecution and

                                                          2
     Case 2:20-cv-05817-FMO-DFM Document 14 Filed 09/21/20 Page 3 of 3 Page ID #:46



1     failure to comply with a court order. (See Dkt. 9, Court’s Order of July 31, 2020, at 2); see also
2     Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the court’s
3     order will result in dismissal can satisfy the consideration of alternatives requirement.”) (internal
4     quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is persuaded
5     that the instant action should be dismissed for failure to comply with a court order and failure to
6     prosecute.
7            Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
8     without prejudice, for failure to prosecute and comply with the orders of the court.
9     Dated this 21st day of September, 2020.
                                                                                /s/
10                                                                      Fernando M. Olguin
                                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
